COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00333-CV


EMMETT ROGERS                                                     APPELLANT

                                       V.

ROBERT ORR; WAL-MART                                              APPELLEES
STORES TEXAS, LLC D/B/A WAL-
MART STORES TEXAS 2007, LLC
AND D/B/A WALMART; AND
WALKCON, LTD.


                                    ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                    ----------

             MEMORANDUM OPINION AND JUDGMENT1

                                    ----------

      We have considered the “Agreed Motion To Dismiss As To Walmart,” filed

by appellee Wal-Mart Stores Texas, LLC d/b/a Wal-Mart Stores Texas 2007, LLC

and d/b/a Walmart. It is the court’s opinion that the motion should be granted;

therefore, we dismiss the appeal of Emmett Rogers against appellee Wal-Mart


      1
      See Tex. R. App. P. 47.4.
Stores Texas, LLC d/b/a Wal-Mart Stores Texas 2007, LLC and d/b/a Walmart

only. See Tex. R. App. P. 42.1(a)(1), 43.2(f). This case shall hereafter be styled

“Emmett Rogers v. Robert Orr and Walkcon, Ltd.”

      Costs of the appeal between appellant and appellee Wal-Mart Stores

Texas, LLC d/b/a Wal-Mart Stores Texas 2007, LLC and d/b/a Walmart shall be

paid by the party incurring the same, for which let execution issue. See Tex. R.

App. P. 43.4.


                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: March 28, 2013




                                        2